NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-7068

                                  EDGAR L. KNIGHT,

                                                              Claimant-Appellant,

                                            v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                              Respondent-Appellee.


       William F. Fox, Jr., Purcell & Fox, LLP, of Washington, DC, argued for claimant-
appellant. Of counsel was Robert W. Legg, Law Office of Robert W. Legg, of Arlington,
Virginia.

       John J. Todor, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent-appellee.
With him on the brief were Gregory G. Katsas, Assistant Attorney General, Jeanne E.
Davidson, Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel on the
brief were Michael J. Timinski, Deputy Assistant General Counsel, and Y. Ken Lee,
Attorney, Office of the General Counsel, United States Department of Veterans Affairs,
of Washington, DC.

Appeal from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2008-7068


                                 EDGAR L. KNIGHT,

                                                     Claimant-Appellant,

                                          v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                     Respondent-Appellant.




                                     Judgment


ON APPEAL from the         United States Court of Appeals for Veterans Claims

in CASE NO(S).             06-0151

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, PLAGER, and SCHALL, Circuit Judges).

                           AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED November 25, 2008                   /s/ Jan Horbaly
                                          Jan Horbaly, Clerk